DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 2/9/2022 have been entered.  In the amendment, the drawings have been amended.  Claims 1, 2, and 4 have been amended. 
The objection to the drawings is maintained. 
The objections to claims 1 and 4 have been withdrawn. 
The rejections of claims 1, 2, and 4 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 6-9, filed 2/9/2022, with respect to the rejections of claims 1-6 under 35 U,S,C, 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-6 under 35 U,S,C, 102(a)(1) and 103 have been withdrawn. 
With regard to the objection to the drawings, Applicant alleges that the time domain waveform matching analysis algorithm, a waveform compression algorithm, etc., are commercially available, but provides no evidence to support this assertion.  Moreover, the independent claim recites a hardware part, with some specificity (viz., an optical collimation system, an FPGA, a filter, a photoelectric conversion system, an analog amplifier circuit, a laser transmitter, a signal combination system, an ADC sampling system, and a narrow pulse laser transmitting circuit) and a software part with specific reference to a time domain waveform matching analysis algorithm, a waveform compression algorithm, optical path attenuation estimation [algorithm] and an interpolation algorithm, but none of these software elements are shown in the drawings, not even at a high level.  Moreover, no details of any such algorithms are given.  Although Applicant asserts that, e.g., a time domain waveform matching analysis algorithm is commercially available, a search online for (the much less specific) “a waveform matching analysis algorithm” resulted in no such commercial algorithm being found.  The rejection with specific regard to these algorithms will be withdrawn should Applicant provide specific evidence of commercial availability of such algorithms. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the time domain waveform matching analysis algorithm, the waveform compression algorithm, the optical path attenuation [algorithm], and the interpolation algorithm must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites a feature “lasering” in line 12 (see “Amendments to the claims”).  This feature is absent from the previous versions of the specification and claims, and is therefore new matter.  As the remaining claims all depend from claim 1, claims 2-6 likewise fail to satisfy the written description requirement. 
Upon Applicant’s removal of the new matter, the previous rejections based upon prior art will be re-asserted, in revised form if necessary to accommodate differences in claim language modified by Applicant. 
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The independent claim recites a time domain waveform matching analysis algorithm, a waveform compression algorithm, optical path attenuation estimation [algorithm] and an interpolation algorithm, but none of these software elements are shown in the drawings, not even at a high level.  Moreover, no details of any such algorithms are given.  Although Applicant asserts that, e.g., a time domain waveform matching analysis algorithm is commercially available, a search online for (the much less specific) “a waveform matching analysis algorithm” resulted in no such commercial algorithm being found.  The rejection with specific regard to these algorithms will be withdrawn should Applicant provide specific evidence of commercial availability of such algorithms. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645